 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
FELIX JOSE ARIMONT, ) CASENO. 1:19 CV 2595
)
Plaintiff, )
)
v. ) JUDGE DONALD C. NUGENT
)
ADULT PAROLE AUTHORITY, )
) MEMORANDUM OPINION
Defendant. ) AND ORDER

Pro se Plaintiff Felix Jose Arimont (“Plaintiff”), a state prisoner, filed this action against
defendant Adult Parole Authority pursuant to 42 U.S.C. § 1983 alleging that his confinement
violates various rights under the United States Constitution. Plaintiff seeks relief in excess of
One Million Dollars. (Docket # 1).

For the reasons that follow, this case is dismissed without prejudice.

I. Background

When Plaintiff filed this action he did not pay the filing fee. Instead, he filed a motion to
proceed with this action in forma pauperis. (Docket # 2). Magistrate Judge Jonathan Greenberg
determined that Plaintiff's motion failed to comply with the requirements of 28 U.S.C. § 1915(b),
issued an order advising Plaintiff of the deficiencies, and attached the required Financial
Application (Docket # 3-1) for Plaintiff to complete and file. (Docket # 3). The magistrate judge

warmed Plaintiff that failure to fully and timely comply with the requirements of the order within

 
 

30 days may result in dismissal of this action without further notice. (/d.).

Plaintiff responded to the deficiency order, but did not comply. (Docket # 4). Plaintiff
did not file the required Financial Application, consisting of the affidavit of prisoner and
acknowledgement of understanding, along with a certified prisoner account statement for the
prior six-month period. (See Docket # 3-1). Instead, Plaintiff simply filed a prisoner account
statement for the time period 12/08/17 - 12/18/17. (Docket # 4). Plaintiff did not indicate any
reason that he could not fully comply with the requirements of the deficiency order, or seek an
extension of time to do so.
II. Discussion

This case is subject to the provisions of 28 U.S.C. § 1915 regarding prisoner in forma
pauperis civil actions. See Jackson v. Mich. Parole Bd., No. 06-CV-11666, 2006 WL 1452112,
at *1 (E.D. Mich. May 24, 2006) (Congress primarily targeted prisoner civil rights cases when it
enacted the filing fee provision of the Prisoner Litigation Reform Act (“PLRA”).). When a
prisoner files a civil rights action, he must pay the filing fee. “‘[TJhe only issue is whether the
inmate pays the entire fee at the initiation of the proceedings or over a period of time under an
installment plan. Prisoners are no longer entitled to a waiver of fees and costs.’” Jones v. White,
No. 10-15156, 2014 WL 238169, at *2 (E.D. Mich. Jan. 22, 2014) (quoting Jn re Prison
Litigation Reform Act, 105 F.3d 1131, 1131 (6th Cir. 1997)). “The Sixth Circuit has...held that
the fee requirements of the PLRA do not deprive prisoners their right to access the courts, nor do
they deprive the prisoner his right to freedom of expression, equal protection, procedural or
substantive due process, or double jeopardy.” McCullough v. Fed. Bureau of Prisons, No.

13-10282, 2013 WL 2147001, at *2 (E.D. Mich. May 16, 2013) (citing Hampton v. Hobbs, 106

 
 

F.3d 1281 (6th Cir. 1997)).

The deficiency order required Plaintiff to comply with the statute’s requirements in order
to proceed with this action without the full prepayment of fees. Jd. at *1 (“Submission of [a]
sufficient affidavit and a certified trust fund account [for the immediately preceding 6-month
period] in accordance with the statute are statutory requirements for proceeding in forma
pauperis.”) (citing McGore v. Wrigglesworth, 114 F.3d 601, 605 (6th Cir. 1997) (overruled on
other grounds)). Ifa prisoner fails to comply with a court’s deficiency order, his case is subject
to dismissal. Erby v. Kula, 113 F. App’x 74, 76 (6th Cir. 2004) (affirming district court’s
dismissal of a prisoner’s § 1983 action for want of prosecution for failing to comply with a
deficiency order that clearly identified the documentation required and expressly warned that
failure to comply may result in dismissal) (citing McGore, 114 F.3d at 605) (further citation
omitted); see also In re Prison Litigation Reform Act, 105 F.3d at 1132 (Ifa prisoner does not
comply with the court’s instructions regarding payment of fees or filing for pauper status, the
court shall presume the prisoner is not a pauper, assess the fee, and dismiss the case for want of
prosecution.); Hill v. Lucas Cty. Common Pleas Court, 190 F. Supp. 3d 732, 732 (N.D. Ohio
2016) (dismissing case without prejudice where plaintiff failed to comply with a deficiency
order).

In this case, the deficiency order contained specific instructions and attached a copy of the
required Financial Application for Plaintiff to complete if he was unable to pay the full filing fee.
Plaintiff failed to complete and file the entire Financial Application, including a certified prisoner
account statement for the prior six-month period, in a single filing as required by the deficiency

order. While pro se pleadings are held to less stringent standards than pleadings drafted by

 
 

lawyers, pro se litigants are not entitled to leniency with respect to compliance with readily
comprehended court orders and deadlines. See Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir.
1991).

The deficiency order warned Plaintiff that failure to fully and timely comply may result
in dismissal of this action without further notice. Plaintiff responded to the deficiency order but
did not comply. Accordingly, this action is dismissed without prejudice for want of prosecution.
Davis v. United States, 73 F. App’x 804, 805 (6th Cir. 2003) (affirming dismissal of prisoner
civil action for want of prosecution for failure to comply with deficiency order notifying plaintiff
of the required documents and granting him 30 days to comply).

I. Conclusion

For the foregoing reasons, this case is dismissed without prejudice. The Court certifies

pursuant to 28 U.S.C. § 1915(a)(3) that an appeal from this decision may not be taken in good

faith.

IT IS SO ORDERED.

8

wt :t WA Wa

DONALD C. NUGENT \
United States District Judge

   
   

  

 
